Citation Nr: 0834650	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  00-09 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic 
disability manifested by depression, claimed as secondary to 
service-connected head injury.

3.  Entitlement to service connection for a chronic 
disability manifested by acrophobia, claimed as secondary to 
service-connected head injury. 

4.  Entitlement to service connection for a chronic 
disability manifested by memory impairment, claimed as 
secondary to service-connected head injury.  

5.  Entitlement to service connection for Epstein-Barr virus, 
claimed as secondary to service-connected head injury.  

6.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as secondary to service-connected head 
injury.

7.  Entitlement to service connection for lupus erythematous, 
claimed as secondary to service-connected head injury.  

8.  Entitlement to service connection for vision impairment, 
claimed as secondary to service-connected head injury.  

9.  Entitlement to service connection for a chronic 
disability manifested by dizzy spells and vertigo, claimed as 
secondary to service-connected head injury.

10.  Entitlement to a rating higher than 10 percent for 
residuals of a head injury.

11.  Entitlement to a rating higher than 10 percent for 
synovitis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  Jurisdiction over the case was subsequently 
returned to the RO in New York, New York.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in August 2005.  
A transcript of that hearing has been associated with the 
claim files.

In January 2006, the Board remanded the case for additional 
evidentiary development.  All requested development having 
been adequately completed, the case has since been returned 
to the Board for further appellate action.

In its January 2006 remand, the Board instructed that a 
statement of the case should be sent to the veteran to 
address the issues of entitlement to a rating higher than 10 
percent for tinnitus, and entitlement to a compensable rating 
for allergic rhinitis, on which the veteran had initiated 
appeals.  Although a statement of the case was sent to the 
veteran in November 2007, along with instructions on how to 
perfect the appeal, the veteran did not thereafter submit a 
substantive appeal with respect to those issues.  
Accordingly, the Board has concluded that the veteran is not 
seeking appellate review with respect to those issues.

The Board notes that the RO issued a deferred rating action 
in October 2004 on the claim of entitlement to total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU).  It does not appear 
that the issue was ever adjudicated.  That claim is 
accordingly referred to the RO for appropriate action.  

The issues of entitlement to a rating higher than 10 percent 
for residuals of a head injury and entitlement to a rating 
higher than 10 percent for synovitis of the right knee are 
addressed in the REMAND that follows the order section of 
this decision.




FINDINGS OF FACT

1.  PTSD is not etiologically related to service. 

2.  A chronic disability manifested by depression was not 
present in service and is not etiologically related to 
service or to any service-connected disability. 

3.  A chronic disability manifested by acrophobia was not 
present in service and is not etiologically related to 
service or to any service-connected disability. 

4.  A chronic disability manifested by memory impairment was 
not present in service and is not etiologically related to 
service or to any service-connected disability. 

5.  The Epstein-Barr virus was not present in service and is 
not etiologically related to service or to any service-
connected disability. 

6.  Chronic fatigue syndrome was not present in service and 
is not etiologically related to service or to any service-
connected disability. 

7.  Lupus erythematous was not present in service and is not 
etiologically related to service or to any service-connected 
disability. 

8.  Vision impairment was not present in service and is not 
etiologically related to service or to any service-connected 
disability. 

9.  A chronic disability manifested by dizzy spells and 
vertigo was not present in service and is not etiologically 
related to service or to any service-connected disability. 




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.304(f) (2007).

2.  A chronic disability manifested by depression was not 
incurred in or aggravated by active duty, and is not 
proximately due to or the result of service-connected head 
injury residuals.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. § 3.303 (2007).

3.  A chronic disability manifested by acrophobia was not 
incurred in or aggravated by active duty, and is not 
proximately due to or the result of service-connected head 
injury residuals.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. § 3.303 (2007).

4.  A chronic disability manifested by memory impairment was 
not incurred in or aggravated by active duty, and is not 
proximately due to or the result of service-connected head 
injury residuals.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. § 3.303 (2007).

5.  Epstein-Barr virus was not incurred in or aggravated by 
active duty, and is not proximately due to or the result of 
service-connected head injury residuals.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2007).

6.  Chronic fatigue syndrome was not incurred in or 
aggravated by active duty, and is not proximately due to or 
the result of service-connected head injury residuals.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. § 3.303 (2007).

7.  Lupus erythematous was not incurred in or aggravated by 
active duty, and is not proximately due to or the result of 
service-connected head injury residuals.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2007).

8.  Impaired vision was not incurred in or aggravated by 
active duty, and is not proximately due to or the result of 
service-connected head injury residuals.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2007).

9.  A chronic disability manifested by dizzy spells, and 
vertigo was not incurred in or aggravated by active duty, and 
is not proximately due to or the result of service-connected 
head injury residuals.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for PTSD, 
and entitlement to service connection for depression, 
acrophobia, memory impairment, Epstein-Barr virus, chronic 
fatigue syndrome, lupus erythematous, impaired vision, dizzy 
spells, and vertigo, claimed as secondary to service-
connected head injury.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in February 2006, after its 
initial adjudication of the claims.  Following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claims in November 2007.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of any of the claims would 
have been different had VCAA notice been provided at an 
earlier time.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates for the service connection claims, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for any 
of claimed disabilities.  Consequently, no disability rating 
or effective date will be assigned by the Board, so the 
failure to provide notice with respect to those elements was 
no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records, 
Social Security Administration (SSA) disability records, and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of these claims.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that the RO properly processed 
these claims following the provision of the required notice 
and that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2007).

Where a veteran served continuously for 90 days or more 
during a period of war (or anytime after December 31, 1946) 
and a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of these claims, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

PTSD and Depression

The Board notes initially that the veteran has a diagnosis of 
PTSD that was related by a physician to specific service 
stressors identified by the veteran.  The Board's focus with 
respect to that issue thus turns to whether the claimed 
stressors have been verified.  The veteran does not allege, 
and the evidence does not suggest, that he engaged in combat 
with the enemy.  The Court has held that, where a claimed 
stressor is not related to combat, a veteran's lay testimony 
alone will not be enough to establish the occurrence of the 
alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
such cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

A diagnosis of PTSD was provided on VA examinations in 
October 2004 and November 2006, based on the following 
stressors.  The veteran reported that, during basic training 
in 1975, he witnessed a fellow soldier trying to hang 
himself.  He also reported an incident where he was prepping 
outdoor stoves, one of which blew up in his face.  He claims 
that he was hospitalized for 2 days.

The originating agency attempted verification of both 
stressors.  Although service treatment records show that the 
veteran suffered occasional burns to his hands in his duties 
as a cook, they do not show any treatment or hospitalization 
for the alleged explosion of an outdoor stove.  In a VA Form 
21-4138, received in March 1998, the veteran reported only 
the attempted suicide by hanging discussed by the November 
2006 examiner.  Notably, the veteran stated that he did not 
know the date of the incident or the full name of the person 
involved.  He could only identify him as "Robert."  The 
originating agency submitted the information provided by the 
veteran to the U.S. Armed Service Center for Research of Unit 
Records in January 2004.  However, the information provided 
by the veteran did not contain sufficient detail for his 
stressors to be verified.  In July 2006, the originating 
agency again asked the veteran to provide specifics as to his 
claimed stressors.  The veteran did not provide any 
additional information.

In sum, the record on appeal does contain corroborative 
evidence which substantiates or verifies the veteran's 
testimony and statements as to the occurrence of any claimed 
stressor.  Indeed, the normal clinical findings at separation 
appear to contradict the veteran's account of having been 
directly impacted by an explosion.  The Board is not required 
to accept a veteran's uncorroborated testimony that is in 
conflict with service medical records.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).

As one of the requirements of  38 C.F.R. § 3.304(f) has not 
been met, service connection for PTSD is not in order.  

In addition to the diagnosis of PTSD, the veteran also 
carries a diagnosis of depression.  While the veteran appears 
to have raised the claim on a secondary basis, his contention 
that depression is related to his service-connected head 
injury reasonably raises a direct service connection theory 
of entitlement as well.  However, service treatment records 
do not reflect any complaint or finding of depression, nor do 
they show that the veteran was found to have a chronic 
psychiatric disorder in service.  The report of examination 
for discharge in May 1979 shows that the veteran's mental 
status was found to be normal on clinical evaluation; and 
indeed, the veteran indicated that he did not have a history 
of depression or nervous trouble.  

Moreover, there is no post-service medical evidence of a 
psychiatric diagnosis or treatment for psychiatric complaints 
until many years after the veteran's discharge from service.  
With respect to nexus, a VA physician who examined the 
veteran and reviewed the claims folders in November 2006 has 
opined that the veteran's depression is not etiologically 
related to service-connected brain injury.  There is no 
medical opinion of record that relates depression directly to 
service.  Indeed, on VA examination in November 2004, the 
examiner related the veteran's depression to a "serious 
automobile accident in 1991, which was very traumatic which 
caused him to have severe back injuries."

In essence, the evidence of a nexus between the veteran's 
current depression and his military service or a service-
connected disability is centered on the veteran's own 
statements.  This is not competent evidence of the alleged 
nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu, 2 Vet. App. at 494.  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claim on direct, presumptive, and secondary 
bases.  Service connection for depression is not in order. 

Other Claims

In addition to depression, discussed separately above, the 
veteran is seeking service connection for several disorders 
on the basis that they were incurred coincident with, or 
secondary to, his service-connected head trauma.  These 
claimed disorders include acrophobia, Epstein-Barr virus, 
chronic fatigue syndrome, lupus erythematous, vision 
impairment, dizzy spells and vertigo, and memory impairment.  

The Board notes initially that the veteran described his 
acrophobia in the August 2005 hearing as being scared to 
leave the house.  This more closely fits the definition of 
agoraphobia, which is defined as "intense, irrational fear 
of open spaces[...]"  See Dorland's Illustrated Medical 
Dictionary 38 (28th ed. 1994).  Acrophobia is defined as a 
"fear of heights."  See Dorland's Illustrated Medical 
Dictionary 20 (28th ed. 1994).  Because the veteran filed a 
claim for acrophobia, the RO correctly adjudicated the claim 
as such.  However, in light of his testimony, the Board would 
advise the veteran, if he should wish to pursue a claim for 
fear of open spaces, he should file such a claim with the RO.

Private clinical records dated in 1995 contain a discussion 
of lupus erythematous.  However, it was the conclusion of the 
examiner that positive ANA (anti-nuclear antibody) test 
results for the veteran were likely a false positive, and 
that these results were "perhaps" secondary to Epstein-Barr 
virus.  Further evaluation was recommended.  However, 
subsequent evaluation did not produce a confirmed diagnosis 
of either disorder.  Medical evidence which merely indicates 
that a particular disorder "may or may not" exist is too 
speculative in nature to establish the presence of said 
disorder.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Due 
to the speculative language used in this report, the Board 
finds that it does not constitute a clear diagnosis of lupus 
erythematous or Epstein-Barr virus.  

At his hearing, the veteran stated that he was diagnosed with 
Epstein-Barr virus right after service.  However, a review of 
the claim files does not document such diagnosis.  The 
veteran's account of what a physician purportedly said, 
filtered as it is through a layperson's sensibilities, is not 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

The report of a VA examination conducted in May 1996 contains 
a nominal diagnosis of lupus erythematous, as does an undated 
private report of Nihad Owaid, M.D.  However, the reference 
in the VA examination report appears to be based on the 
veteran's account of having been previously diagnosed in 
1995, and does not appear to be based on any clinical 
findings.  Similarly, the diagnosis by Dr. Owaid is simply 
posited without any explanation.  The report of a VA 
infectious, immune and nutritional disabilities examination 
in August 2006 notes the examiner's opinion, after review of 
the claim file, that there is no valid diagnosis of lupus 
erythematous or of acrophobia, Epstein-Barr virus, or chronic 
fatigue syndrome.  The examiner continued that, even if there 
were such diagnoses, these conditions would have no relation 
to a head trauma sustained while in the military.

The Board favors the conclusion of the August 2006 infections 
disease examiner over those of Dr. Owaid and the May 1996 
examiner.  Those purported diagnoses, presented without 
explanation or supportive clinical findings are simply not 
persuasive.  Moreover, the August 2006 examiner's opinion 
appears to be consistent with the other evidence of record.  
On VA chronic fatigue syndrome examination in August 2006, 
the examiner found that the veteran does not meet the 
criteria for the diagnosis of chronic fatigue syndrome.  The 
examiner reasoned that the veteran does not have onset of 
debilitating fatigue that is severe enough to reduce or 
impair average daily activity below 50 percent of his pre-
illness level for any period of time.  He fails to meet six 
of the ten criteria in order to meet the diagnosis of chronic 
fatigue syndrome.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  

In essence, the evidence in favor of these claimed disorders 
is centered on the veteran's statements.  This is not 
competent evidence of the existence of these claimed 
disabilities since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board therefore believes that in the absence of competent 
diagnoses of acrophobia, Epstein-Barr virus, chronic fatigue 
syndrome or lupus erythematous, service connection is not in 
order.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

With respect to the remaining issues, service treatment 
records show a complaint in April 1978 of irritation of the 
eyes and dizziness due to inhalation of fumes from a cook 
stove.  The examiner reported "[n]o objective findings."  
There is in fact no in-service diagnosis of a chronic 
disorder to account for the complaints of dizziness, impaired 
vision, or memory impairment, nor is there any notation of a 
non-chronic disorder.  The report of examination for 
discharge in May 1979 shows normal clinical findings for 
eyes, ophthalmoscopic, pupils, ocular motility, and 
neurologic systems.  The veteran specifically reported that 
he had no history of dizziness, eye trouble, or loss of 
memory.  Although the veteran was reported to have defective 
color vision at discharge, this was also noted at entry into 
service.  

The post-service record likewise contains no diagnoses of 
chronic disabilities to account for the claimed symptoms.  
While the veteran does carry a diagnosis of refractive error 
of the eyes, in the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including presbyopia, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection. 38 C.F.R. §§ 3.303(c), 4.9; VA Manual 
M21-1, Part VI, Subchapter II, para. 11.07.

The claims of dizzy spells/vertigo, and memory impairment are 
essentially symptoms or clinical findings, rather than 
diagnoses.  While the veteran is competent to report and 
describe them, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

It is the veteran's contention, as reported in the hearing 
transcript, that these symptoms, as well as impaired vision, 
are in fact components or residuals of his head injury.  
However, the medical evidence does not support this.  On VA 
eye examination in August 2006, the examiner diagnosed 
bilateral myopia and presbyopia.  The examiner stated his 
opinion that these conditions were not related to the 
veteran's in service head injury.  The veteran was also 
afforded a VA brain and spinal cord examination in August 
2006.  The diagnosis was a history of a minor head trauma.  
The examiner's opinion was that it is unlikely that chronic 
memory problems, dizziness, and blurred vision are the 
residuals of head trauma.  In so finding, the examiner noted 
that a January 1990 clinic note indicated that the veteran's 
symptoms were improving at that time, and that a 1996 MRI was 
read as normal.  The examiner further noted a currently 
unremarkable neurological examination.  Indeed, with respect 
to memory impairment, on VA psychological evaluation in 
November 2006, the examining psychologist concluded that, 
"there appears to be no indication of memory impairment 
other than age-related short-term memory impairment," and 
further, "any memory impairment is not secondary to his 
traumatic brain disease."

As noted above, the veteran was afforded a VA infectious, 
immune and nutritional disabilities examination in August 
2006.  Like the brain and spinal cord examiner, the 
infectious disabilities examiner stated that it is not likely 
that the claimed blurred vision, fatigue, dizzy spells, and 
memory impairment have any relationship to the head trauma 
the veteran sustained while in the service.  

There is no medical opinion of record that purports to relate 
any of the claimed symptoms of impaired vision, dizzy 
spells/vertigo, and memory impairment to the veteran's active 
service, or to his service-connected head injury.  In 
essence, the evidence of such a nexus is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu, 2 Vet. App. at 494.  Accordingly, 
the Board must conclude that the preponderance of the 
evidence is against these claims, and service connection for 
impaired vision, and for chronic disabilities manifested by 
dizzy spells/vertigo, and memory impairment, is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a chronic disability 
manifested by depression, to include as secondary to service-
connected head injury, is denied.

Entitlement to service connection for a chronic disability 
manifested by acrophobia, to include as secondary to service-
connected head injury, is denied. 

Entitlement to service connection for a chronic disability 
manifested by memory impairment, to include as secondary to 
service-connected head injury, is denied.  

Entitlement to service connection for Epstein-Barr virus, to 
include as secondary to service-connected head injury, is 
denied.  

Entitlement to service connection for chronic fatigue 
syndrome to include as secondary to service-connected head 
injury, is denied.

Entitlement to service connection for lupus erythematous, to 
include as secondary to service-connected head injury, is 
denied.  

Entitlement to service connection for impaired vision, to 
include as secondary to service-connected head injury, is 
denied.  

Entitlement to service connection for a chronic disability 
manifested by dizzy spells and vertigo, to include as 
secondary to service-connected head injury, is denied.


REMAND

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, there is no letter that provides the type of 
notice contemplated by the Court in the Vazquez-Flores 
decision.  

The Board also notes that the criteria for rating residuals 
of traumatic brain injury were revised, effective October 23, 
2008.  The veteran should be specifically informed of the 
revised criteria.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any outstanding medical records 
pertaining to treatment or evaluation of 
his service connected head injury and 
right knee disabilities during the period 
of the claims or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

The notice letter should inform the 
veteran that he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disabilities 
and the effect that worsening has on the 
veteran's employment and daily life; and 
that, if an increase in disability is 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes.  The notice letter must 
also provide examples of the types of 
medical and lay evidence that the veteran 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  
In addition, the notice letter must 
specifically inform the veteran of the 
revised criteria for rating the 
disability.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development, to 
include affording the veteran VA 
examination(s) if the medical evidence of 
record is not sufficient to decide the 
claims.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
either benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


